Exhibit 10.8
CHANGE OF CONTROL AGREEMENT
OCEANEERING INTERNATIONAL, INC.
First Amendment
          WHEREAS, Oceaneering International, Inc., a Delaware corporation (the
“Company”), entered into a Change of Control Agreement with John R. Huff (the
“Executive”) dated as of August 15, 2001 (the “Agreement”); and
          WHEREAS, the Company and the Executive desire to amend the Agreement
to provide for compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”); and
          WHEREAS, Section 11 of the Agreement provides that the Agreement may
be modified only by a written instrument executed by both parties hereto;
          NOW, THEREFORE, effective as of the close of business on December 31,
2008, the parties agree to amend the Agreement as set forth below:
     1. The first sentence of Section 3(a) is hereby amended to read as follows:
“Any other provision of this Agreement to the contrary notwithstanding, if the
present value (as defined herein) of the total amount of payments and benefits
in the nature of compensation to be paid or provided to you or on your behalf,
pursuant to the terms of this Agreement or otherwise, which are considered to be
‘parachute payments’ within the meaning of Section 280G(b) of the Internal
Revenue Code of 1986, as amended (the ‘Code’), when added to any other such
‘parachute payments’ received by you in connection with a Change of Control,
whether pursuant to the terms of this Agreement or otherwise, is in excess of
the amount you can receive without causing you to be subject to an excise tax
with respect to such amount on account of Section 4999 of the Code, the Company
shall pay to you an additional amount (hereinafter referred to as the ‘Excise
Tax Premium’).”
     2. Section 6 is hereby amended to read as follows:
“The Company shall reimburse you for all legal and other costs (including but
not limited to, administrative, accounting, tax, human resource and expert
witness fees and expenses) incurred by you as a result of your

- 1 -



--------------------------------------------------------------------------------



 



seeking to obtain, assert or enforce any right or benefit conferred upon you by
this Agreement.
You shall submit all invoices for such costs to the Company no later than 30
days prior to the end of the taxable year following the taxable year in which
they were incurred. The Company shall reimburse you for such costs within
14 days of receipt of such invoices.”
     3. The Agreement is hereby amended by adding the following Section 13 to
the end thereof which shall read as follows:
     “13. Section 409A.
(a) You shall have no right to specify the calendar year during which any
payment hereunder shall be made.
(b) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amounts reimbursed or in-kind benefits provided
under this Agreement during one taxable year may not affect the amounts
reimbursed or provided in any other taxable year, the reimbursement of an
eligible expense shall be made on or before the last day of the taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement or provision of an in-kind benefit is not subject to liquidation
or exchange for another benefit. Notwithstanding any provision to the contrary
in the Agreement, you agree that you shall submit reimbursable expenses to the
Company no later than 30 days prior to the end of the taxable year following the
taxable year in which they were incurred.
(c) An entitlement to a series of payments under this Agreement will be treated
as an entitlement to a series of separate payments.”
     4. The definition of “Market Value” in Annex I is hereby amended by adding
the following sentence thereto:
“With respect to grants or determinations made on and after January 1, 2009,
‘Market Value’ means, as of a particular date, (i) if Shares are listed or
quoted on a national securities exchange, the closing price per Share reported
or quoted on the consolidated transaction reporting system for the principal
national securities exchange on which Shares are listed or quoted on that date,
or, if there shall have been no such sale so reported or quoted on that date, on
the last preceding date on which such a sale was so reported or quoted, (ii) if
Shares are not so listed or quoted, the closing price on that date, or, if there
are no quotations available for such date, on the last preceding date on which
such quotations shall be available, as

- 2 -



--------------------------------------------------------------------------------



 



reported by the Nasdaq Stock Market, Inc., or, if not reported by the Nasdaq
Stock Market, Inc., by the National Quotation Bureau Incorporated, or (iii) if
Shares are not publicly traded, the most recent value determined by an
independent appraiser appointed by the Company for such purpose.”
     5. Subsection (c)(iii) of the definition of “Severance Package” in Annex I
is hereby amended to read as follows:
“Performance Units, Restricted Stock Units, and any shares of Restricted Stock
issued under the Plans and Other Plans shall be vested with all conditions to
have been deemed to have been satisfied at the maximum level (provided that such
awards had not theretofore been forfeited);”
          IN WITNESS WHEREOF, Oceaneering International, Inc. has caused these
presents to be executed by its duly authorized officer in a number of copies,
all of which shall constitute one and the same instrument, which may be
sufficiently evidenced by any executed copy hereof, on this 15th day of
December, 2008, but effective as of the close of business on December 31, 2008.

            OCEANEERING INTERNATIONAL, INC.
      By:   /s/ Harris J. Pappas         Harris J. Pappas, Chairman       
Compensation Committee of the Board of Directors     

Agreed to on the 15th day of
December, 2008:

                  By:   /s/ John R. Huff         John R. Huff             

- 3 -